Title: George Ticknor to Thomas Jefferson, 10 February 1820
From: Ticknor, George
To: Jefferson, Thomas


					
						
							Dear Sir,
							
								Boston
								Feb. 10. 1820—
							
						
						Your very kind letter of Dec. 26 did not reach me, from some inexplicable accident, until a full month after its date;—but, still, notwithstanding this, I should have sent you my acknowledgements for it much sooner, if I had not been prevented by an indisposition, which has for some time been troubling me, and which, at last, I have been obliged to respect so far as to diminish my occupations. Now, however, that I find myself better, I make the first use of my strength to express to you my gratitude for this new proof of your kindness.—
						I am exceedingly happy to hear of the progress of your University and expect much from it. It was greatly wanted in your section of the country and so far from being an injury to an Establishment at Cambridge, I think it will render us essential service both by promoting an honourable emulation & by preventing us from having the sons of the very rich men of the South, who, from the mere circumstance that they are so far from home, become independent before they are discreet & grow idle & dissipated & do themselves no good & their associates much harm—but, who if they were educated near their friends would be as regular students as the young men who go to any of our Colleges; and come out much better fitted for the world than they do here. On all accounts, I should be most happy to do anything, that would promote your success: and this, with other motives but especially the strong desire of seeing yourself again, would have brought me to Virginia this winter, if my acceptance of the Place of Professor of Belles-Lettres at Cambridge had not made it necessary for me to remain at home this winter in order to prepare a course of Lectures on French Literary History & criticism, which I shall deliver in the Spring. In the mean time, I will endeavour to answer the questions you propose to me, as far as I can, without having thought of them when I was in England and Scotland where alone the materials can be found to answer them satisfactorily.
						Your plan for getting young men from Edinboro’ Oxford & Cambridge, seems to me to be admirable—and especially your determination to execute it by a confidential agent sent from among yourselves with a perfect knowledge of all your wants. Such a person, however, as it seems to me, should not, at once, declare himself or his objects. One of the things that most struck & offended me in G. Britain was the universal prevalence of patronage and the extraordinary sacrifices of principle & truth, made by really good men, in recommending those for whom they are interested to posts that will give them subsistence; for a living is now so hard a thing to obtain there, that a man & his friends seem to feel justified on the ground of necessity to do what nothing else could justify.
						I think, therefore, a confidential agent should be sent by all means—and that he should be greatly on his guard against this spirit of Patronage and not reveal himself to any body until he has obtained from personal inquiry & observation a knowledge of the whole ground over which he is to go. Even then, it would be better, probably, not to extend his confidence very far. In Edinboro’ he would find the spirit of the place friendly in general; and could consult with nobody to better purpose than your friend Dugald Stewart; but, how many persons he would see from whom he would be willing to select, I cannot tell, for my acquaintance was entirely with those whose character is known, as I went there only for a little while. That there are many, however, I have no doubt; and that most of your wants would be supplied there; Yet, I should be sorry to have a final selection of even one personmade, until a good canvass had been made of the candidates at Cambridge & Oxford, for a great deal of talent & learning lies hid in the cells of those inveterate Monasteries. In doing this, after the Agent has made his own independent inquiries, he would find old Dr Parr of Hatton near Warwick the best classical scholar in England, his safest adviser from his regard for Americans—I mean the best adviser so far as Oxford is concerned, while at Cambridge he might for the same reasons, rely on Dr Davy Master of Caius College, one of the most accomplished scholars & gentlemen in G. Britain—to both of whom I can give him letters if you should desire it, though I am sure one from yourself to either of them and especially to Dr Parr with whom I have talked a great deal about you, would be treated with all possible respect. It might be well, too, for him to see Sir James Mackintosh, though he is so much of a politician, that he would be less likely to know the details that would be wanted, and less likely, notwithstanding his  liberality to enter into your feelings & wants as Americans; while, I am persuaded, from the others, you would get all the information that would be desired.—But, above everything, I should think it important for him to rely as much as possible on his own observation & the notices he could get from accidental & indifferent sources. I cannot name to you one person who would be likely to satisfy your claims in any one of your professorships, for as I did not remain long in either of these the Universities & not above six or seven weeks at Edino by my acquaintance was exclusively with elder persons, who could be more useful to me. I should think, however, that you would find many who would be as likely to become distinguishd men as those whose names are now so well known, that for £400. a year or thereabouts might be tempted to come among us for life. Perhaps, you might put it at £500 a year for five years with leave to either party to dissolve the connexion at that time & thus give yourselves a chance of trial with means of rejection—. But all these circumstances & modes & conections will have suggested themselves to you already, & an agent, such as you have tho’t of sending will easily learn everything else on the spot.—
						For myself, as you are kind enough to make so minute inquiries about me, I will add, that I am established as Professor of Belles-Lettres at Cambridge, with permission to reside in Boston, where I constantly live—that my duties consist entirely in Lecturing—that in a month I shall begin a course of forty lectures on French Literature and in the Autumn one of about thirty on Spanish Literature—that afterwards I shall prepare a course of sixty or eighty Lectures on the Belles Lettres Generally—and when all these are ready, conclude this circle of instructions by a course on Italian & a course on English Literature. All these together will make above two hundred Lectures, and in each course I shall always deliver three or four a week, so as to keep up an interest in the subject—and when I have finished the whole, I shall look about for something else to do, as I have no idea that a Professor should ever be doing anything but preparing to teach. What I saw of Europe only raised my own country in my estimation and attached me to it yet more—and as the six months since my return have been unquestionably the six happiest months of my life, I do not think but the future promises well for me,—if my health should be continued.
						Permit me to close this long letter by offering myself to you again in any way in which I can be useful to you or your University; and by praying you to offer to Governor Randolph,—& to Mrs. Randolph—with their family my grateful recollections.
						
							Yrs. very respectfuly
							
								Geo: Ticknor.
							
						
					
					
						I should beg for a continuance of your letters and for more frequent communications with you, if I thought I had the least claim on your kindness;—but, as it is, I give myself up entirely to your benevolence.
					
				